                       Case 20-11599-LMI   Doc 72   Filed 04/07/21     Page 1 of 5




           ORDERED in the Southern District of Florida on April 6, 2021.




                                                    Laurel M. Isicoff
                                                    Chief United States Bankruptcy Judge
___________________________________________________________________________

           Tagged Opinion




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA

           IN RE:                                   CASE NO. 20-11599-BKC-LMI

           LORENZO PEREZ, JR.,                      Chapter 13

                        Debtor.
           ________________________________/

                             ORDER FINDING THAT ATTORNEY IS
                        JOINTLY AND SEVERALLY LIABLE FOR DAMAGES

                 This matter came before the Court on March 5, 2021 on this Court’s Order

           Setting Evidentiary Hearing by Video Conference (ECF #60). The Court has

           reviewed the docket in this case, the memoranda filed by Debtor’s counsel, Julio

           Marrero (“Marrero”) (ECF #69) and by the Creditor, C.G.T.J Investments LLC (the

           “Creditor”) (ECF #71), and finds that the law firm of Marrero, Chamizo, Marcer

           Law, LP (the “MCM Firm”) should be jointly and severally responsible for the
              Case 20-11599-LMI       Doc 72      Filed 04/07/21   Page 2 of 5
                                                                CASE NO. 20-11599-BKC-LMI



attorney fees and costs incurred by the Creditor in connection with this

bankruptcy case.

       The case was filed by the Debtor, Lorenzo Perez, Jr., on February 6, 2020

(the “Petition Date”). The Creditor filed a Motion to Dismiss Bankruptcy Case

with Prejudice, a [sic] Prospective Stay Relief and for Sanctions (ECF #18) (the

“Motion to Dismiss”), arguing, amongst other reasons, that Creditor was the

record title owner of property subject of the bankruptcy proceeding – property

located at LOTS 29 AND 30, BLOCK 182, OF CORAL GABLES RIVIERA

SECTION PART 6, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN

PLAT BOOK 20, PAGE 79, OF THE PUBLIC RECORDS OF MIAMI-DADE

COUNTY, FLORIDA; a/k/a Folio No. 03-4130-002-0840 a/k/a 1551 Delgado

Avenue, Coral Gables, FL 33146-2414 (the “Property”). The Creditor noted in its

Motion to Dismiss that the Debtor had filed an appeal to the Florida Third

District Court of Appeal (the “Third DCA”) of the foreclosure sale by which the

Creditor obtained title to the Property. By Supplement to the Pending Motion to

Dismiss Bankruptcy Case and Response to the Debtor’s Emergency Motion to

Continue (ECF #21) filed a few days later, the Creditor advised the Court that

the Third DCA had dismissed the appeal due to the Debtor’s failure to file its

required brief.

       On April 30, 20201, the Court entered its Order Granting Motion to

Dismiss with Prejudice, A [sic] for Prospective Stay Relief and for Sanctions and

Setting Hearing on Order to Show Cause (ECF #29) (the “Dismissal Order”),


1The hearing on the Motion to Dismiss was delayed, at the request of Debtor’s counsel, because
Debtor’s counsel’s law firm was closing to comply with the Centers for Disease Control and
Prevention. (Debtor’s Emergency Motion to Continue (ECF #20)).


                                              2
             Case 20-11599-LMI      Doc 72    Filed 04/07/21   Page 3 of 5
                                                           CASE NO. 20-11599-BKC-LMI



finding the case was filed in bad faith solely to avoid eviction from Property,

dismissing the case with prejudice for one year, granting two years of “in rem”

stay relief, and reserving jurisdiction to determine whether the Creditor “is

entitled to attorney fees and other costs pursuant to Fed. R. Bankr. P. 9011.”

      The Debtor appealed the Dismissal Order, which appeal was summarily

dismissed by the District Court by paperless order (ECF #44). The Court set a

preliminary hearing in September of 2020 on the 9011 sanctions, which the

Debtor’s counsel requested be continued. The matter went forward solely for the

purpose of discussing the parameters of the continued evidentiary hearing. That

evidentiary hearing was then reset first to January of 2021 and then to March of

2021. Immediately prior to the March 2021 hearing the Debtor decided to

stipulate to all facts relating to the Creditor’s request for sanctions, including the

amount of fees and costs requested. See Notice of Stipulation to All of Creditor’s

Statement of Issues in Support of Record Title Owner/Secured Creditor’s

Damages Following Dismissal (ECF #66) (the “Notice of Stipulation”). The sole

issue remaining is whether the MCM Firm should be held jointly and severally

liable for the sanctions. The parties were directed to brief the issue.

      Marrero’s brief argues that the MCM Firm should not be held jointly and

severally liable, relying on the standards under 28 U.S.C. §1927 that must be

met to levy sanctions against a litigant or the litigant’s counsel for vexatious

litigation. However, as the Creditor points out in its response, the Court set a

hearing on liability under Fed. R. Bankr. P. 9011, not 28 U.S.C. §1927. Fed. R.

Bankr. P. 9011(b) states in part:




                                          3
              Case 20-11599-LMI       Doc 72     Filed 04/07/21   Page 4 of 5
                                                               CASE NO. 20-11599-BKC-LMI



        (b) Representations to the Court. By presenting to the court (whether
        by signing, filing, submitting, or later advocating) a petition,
        pleading, written motion, or other paper, an attorney or
        unrepresented party is certifying that to the best of the person's
        knowledge, information, and belief, formed after an inquiry
        reasonable under the circumstances,

        (1) it is not being presented for any improper purpose, such as to
        harass or to cause unnecessary delay or needless increase in the
        cost of litigation;

        (2) the claims, defenses, and other legal contentions therein are
        warranted by existing law or by a nonfrivolous argument for the
        extension, modification, or reversal of existing law or the
        establishment of new law;

    (emphasis added).

        Fed. R. Bankr. P. 9011(c) states: “If, after notice and a reasonable

opportunity to respond, the court determines that subdivision (b) has been

violated, the court may, subject to the conditions stated below, impose an

appropriate sanction upon the attorneys, law firms, or parties that have violated

subdivision (b) or are responsible for the violation.” See In re Grigsby, 233 B.R.

558, 560 (Bankr. S.D. Fla. 1999) (sanctioning debtor and debtor’s attorney for

filing bankruptcy petition in bad faith).

        While it is clear that the Debtor violated Rule 9011(b)(1), it is also clear

that the MCM Firm violated Rule 9011(b)(2).2 Because the MCM Firm’s litigation

tactics, including the filing of the appeal of the Dismissal Order and waiting to

the last minute to stipulate to facts for a scheduled evidentiary hearing, and the

Debtor’s non-litigation delays, including refusing access to the property both

before and after title passed, worked in tandem, both the Debtor and the MCM



2Note that Fed. R. Bankr. P. 9011(c)(2)(A) states that “monetary sanctions may not be awarded
against a represented party for a violation of subdivision (b)(2).”


                                             4
               Case 20-11599-LMI        Doc 72      Filed 04/07/21    Page 5 of 5
                                                                   CASE NO. 20-11599-BKC-LMI



Firm are responsible for the filing of the bad faith petition and the costs

associated with the Motion to Dismiss and the subsequent events.

       Therefore, it is ORDERED that the MCM Firm and the Debtor are jointly

and severally liable for the sanctions requested by the Creditor, the amounts of

which the Debtor has previously agreed to in the Notice of Stipulation. The total

sanctions therefore awarded jointly and severally against the Debtor and the

MCM Firm are $55,525.50 (attorney fees of $16,550.003 and costs and expenses

of $38,975.504).

                                                  ###

Copies furnished to:
John Penson, Esq.

        Attorney Penson is directed to serve a copy of this Order on interested parties who do not
receive service by CM/ECF, and file a proof of such service within two (2) business days from
entry of the Order.




3  Affidavit of C.G.T.J Investments, LLC’s Attorney’s Fees in Support of Record Title
Owner/Secured Creditor’s Damages Following Dismissal (ECF #55).
4 Affidavit of Damages in Support of Order Disissmissing [sic] Case and Setting Evidentiary

Hearing Damage Hearing (ECF #56).


                                                5
